     Case 2:18-cv-02850-MCE-KJN Document 75 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                  No. 2: 18-cv-2850 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    G. MODHADDAM, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On November 30, 2020, plaintiff filed a motion requesting that the court

19   schedule a settlement conference. (ECF No. 66.)

20          The court will order a settlement conference if all parties agree to participate in a

21   settlement conference. At this time, defendants have not agreed to participate in a settlement

22   conference. For this reason, IT IS HEREBY ORDERED that plaintiff’s motion for a settlement

23   conference (ECF No. 66) is denied.

24   Dated: December 28, 2020

25

26
27
     Morr2850.set
28
                                                        1
